Title: To John Adams from Hendrik Fagel, 18 October 1787
From: Fagel, Hendrik
To: Adams, John


          
            Monsieur.
            à la Haye le 18 Octobre 1787.
          
          J’ai eû l’honneur de bien recevoir Votre Lettre du 1. du courant, par laquelle Vous m’avez envoyé un Memoire pour Leurs Hautes Puissances, au sujet des circonstances dans lesquelles Monsieur Du Mas se trouve. Ce Memoire n’etant pas écrit en François, comme il est de coutume, mais en Anglois, n’a pû étre mis en delibération formelle; mais comme il a cependant été porté par moi à la connoissance de Leurs Hautes Puissances, j’ai été authorisé de Vous écrire en reponse, que Sur une Note remise à moi par le dit Du Mas en date du 28. du mois passé, et par moi présentée à Leurs Hautes Puissances, les Seigneurs Deputés de La Province de Hollande & West-Frise on deja été priés de veiller à la surété de Sa personne: que Leurs Hautes Puissances ne verroient pas volontiers que le dit Du

Mas, aussi peu qu’aucun de Leurs propres habitans, se trouvât dans l’embaras; mais qu’Elles ne peuvent pas Vous cacher, Monsieur, que le dit Du Mas merite peu Leur protection, puisqu’il s’est conduit d’une maniere qui à plusieurs égards est tout à fait inconvenable; c’est pourquoi qu’au nom de Leurs Hautes Puissances je Vous prie Monsieur (chose qu’on attend aussi de Votre discretion) que Vous ne l’employerez pas plus longtems ici, mais que Vous appointerez une autre personne, pour étre chargé ici des Affaires pendant Votre absence.1
          Je m’acquitte de ces ordres, in ayant l’honneur d’étre avec la consideration & le respect le plus parfaits / Monsieur. / Votre très humble & très obeïssant Serviteur
         
          TRANSLATION
          
            Sir
            The Hague, 18 October 1787
          
          I had the honor of receiving your letter of the 1st instant, with which you sent me a memorial for Their High Mightinesses about the circumstances in which Mr. Dumas finds himself. Since it was written in English and not in French, as custom demands, the report could not be subject to formal deliberation. Nevertheless as I have brought it to Their High Mightinesses’ attention, I have been authorized to write you in reply that in response to a message forwarded to me by Mr. Dumas dated the 28th of the previous month, which I presented to Their High Mightinesses, the Lord Deputies of the province of Holland and West Friesland have already been requested to supervise his safety: and that Their High Mightinesses will not intentionally allow Mr. Dumas to find himself in difficulty, no more than they would any of their own citizens, but they cannot conceal from you, sir, that Mr. Dumas is little deserving of their protection, having behaved in a manner which, in several respects, is altogether inappropriate. For this reason, I ask, sir, on behalf of Their High Mightinesses, that you refrain from employing him any further (a decision to be expected as well from your own sense of discernment), and that you appoint another person to be chargé d’affaires here during your absence.
          I fulfill these orders, having the honor to be, with the most perfect consideration and respect, sir, your most humble and most obedient servant
        